Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed February 28, 2022. Applicant’s reply to the restriction/election requirement of November 29, 2021 has been entered. Claims 1-18, 21, 37, and 38 have been amended; and claims 46-59 have been newly added. Claims 1-59 are pending in the application. 
Priority
Applicant’s claim for the benefit of prior-filed WIPO International Application No. PCT/EP2018/073965, filed September 6, 2018 under 35 U.S.C. 365(c), is hereby acknowledged. 
Acknowledgment is also made of Applicant’s claims for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies of European Patent Application Nos. EP17190117.6 and EP17207771.1, filed in the European Patent Office on September 8, 2017 and December 15, 2017, respectively, have been received as required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, 15, and 21, is acknowledged. Applicant’s further elections without traverse of i) “powder” as the species of solid form, ii) “copanlisib dihydrochloride” as the species of copanlisib, iii) “60 mg” as the species of dose of copanlisib, iv) “combination of citric acid and sodium hydroxide” as the species of pH adjusting agent, v) “5.8 mg” as the species of amount of vi) “6.3 mg” as the species of amount of sodium hydroxide, vii) “120 mg” as the species of amount of mannitol, viii) “0.9% sodium chloride solution” as the species of diluent, ix) “injection vial” as the species of container, x) “polypropylene” as the species of infusion bag material, xi) “treatment of cancer” as the species of method, xii) “non-Hodgkin’s lymphoma” as the species of cancer, xiii) “monotherapy” as the species of therapy, xiv) “reconstituted aqueous solution” as the species of copanlisib-containing composition being administered, and xv) “rituximab” as the species of additional anti-cancer agent being administered in combination therapy are all also acknowledged. The Examiner has determined that claims 1-9, 12, 21, 46, and 48-52 read on the elected subject matter. 
The traversal with respect to election of Group I is on the ground(s) that “it would not be an undue burden for the Examiner to search together several of the groups”.  This is not found persuasive because the groups lack unity of invention a posteriori and further have acquired a separate status in the art in view of their different classification. The restriction requirement is thus deemed proper and is therefore made FINAL.
Accordingly, claims 10, 11, 13-20, and 22-59 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim.
Applicant timely traversed the restriction requirement in the reply filed on February 28, 2022. Species elections were made without traverse in the same reply. Claims 1-9, 12, 21, 46, and 48-52 are currently under examination. 
Abstract
The abstract of the disclosure is objected to because of the following:

2. The abstract should not refer to purported merits or speculative applications of the invention, and should not compare the invention with the prior art. 
3. The abstract contains an extraneous colon in the first line, between “relates to” and “a method of”. 
Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following:
1. The “Cross-Reference to Related Applications” section should not include reference to any foreign patent documents.  
Appropriate correction is required.
Claim Objections
Claims 1, 12, and 49 are objected to because of the following:
1. In claim 1, there is an extraneous colon between “comprising” and “copanlisib”; the enumerated constituents should be separated by commas rather than semicolons; and there should be a semicolon rather than a comma between “bulking agent” and “wherein”.   

3. Claim 49 contains the phase “wherein sterile aqueous solution”, which is in improper English grammatical form. Applicant is advised to amend the phrase to “wherein the sterile aqueous solution”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, 21, 46, and 48-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons:
1. Claim 1 is directed to a “stable” lyophilized solid. The term “stable” is not defined by the claim, and is an arbitrary, relative, and subjective criterion, and one of ordinary skill in the art cannot definitively ascertain what is “stable” and “not stable” with regard to a lyophilized solid, and thus cannot definitively ascertain the metes and bounds of the claimed subject matter. 

3. Claim 1 stipulates in a wherein clause that “the solid has a pH of between 4 and 5 when reconstituted with a suitable diluent”. This phrase is both awkward and indefinite. It appears that in fact it’s the reconstituted solution or suspension that has the pH of 4-5, not the solid itself. Further, the stipulation that the pH of 4-5 is achieved with “a suitable diluent” raises the question whether the recited pH is actually a requisite property of the solid, or rather a requisite property of the “suitable diluent”, the latter of which is not a requisite constituent of the actual claimed composition itself, which is the solid. 
Claim 2 stipulates in a wherein clause that “said solid is present in an amount suitable for a therapeutic dose of 30, 45, or 60 mg of copanlisib”. This is an awkward phrase and one of ordinary skill in the art would not definitively understand what this means. Further, one of ordinary skill in the art cannot definitively ascertain whether the actual lyophilized solid necessarily contains 30, 45, or 60 mg copanlisib. If the latter is indeed true, Applicant is advised to clearly state this fact, e.g. “wherein the copanlisib is present in the amount of 30, 45, or 60 mg” rather than “wherein said solid is present in an amount suitable for a therapeutic dose of 30, 45, or 60 mg of copanlisib”.
Claim 5, which depends from claim 1, stipulates that the lyophilized solid comprises citric acid in the amount specified. Claim 1 provides that the lyophilized solid contains “one or more pH-adjusting agents”. One of ordinary skill in the art cannot 
Claim 6 is indefinite for at least the following reasons:
1. Claim 6, which depends from claim 1, stipulates that the lyophilized solid comprises sodium hydroxide in the amount specified. Claim 1 provides that the lyophilized solid contains “one or more pH-adjusting agents”. One of ordinary skill in the art cannot definitively ascertain whether the sodium hydroxide of claim 6 is necessarily a “pH adjusting agent” of claim 1, or rather is a further requisite constituent. 
2. Claim 6 provides that the amount of sodium hydroxide is “0-6%”. Since the range includes 0%, one of ordinary skill in the art cannot definitively ascertain whether the sodium hydroxide is a requisite constituent or merely an optional constituent. 
Claim 67 which depends from claim 1, stipulates that the lyophilized solid comprises sodium hydroxide in the amount specified. Claim 1 provides that the lyophilized solid contains “one or more pH-adjusting agents”. One of ordinary skill in the art cannot definitively ascertain whether the sodium hydroxide of claim 7 is necessarily a “pH adjusting agent” of claim 1, or rather is a further requisite constituent. 
Claim 12, which depends from claim 1, stipulates in a wherein clause that the lyophilized solid “when reconstituted with a suitable diluent, has a pH of between 4 and 5”. Claim 1, however, states something that appears to be different, i.e. “the solid has a pH of between 4 and 5 when reconstituted with a suitable diluent”. In both cases, however, it appears that in fact it’s the reconstituted solution or suspension that has the pH of 4-5, not the solid itself. Further, the stipulation that the pH of 4-5 is achieved with “a suitable diluent” raises the question whether the recited pH is actually a requisite 
Claims 2-9, 12, 21, 46, and 48-52 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 102(a)(1) and 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 46, 48, and 49 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Peters et al. (U.S. Patent Application Pub. No. 2014/0072529).
Applicant’s elected subject matter is directed to a lyophilized powder comprising copanlisib dihydrochloride, one or more pH-adjusting agents, and a “bulking agent”; wherein the powder can be reconstituted with a suitable diluent (e.g. 0.9% sodium chloride solution) to form e.g. an aqueous liquid with a pH of 4-5.
Peters et al. disclose an example embodiment directed to a lyophilized powder comprising 2-amino-N-[7-methoxy-8-(3-morpholin-4-ylpropoxy)-2,3-dihydroimidazo-[1,2- c] quinazolin-5-yl]pyrimidine-5-carboxamide dihydrochloride (i.e. copanlisib dihydrochloride), sodium citrate (i.e. a pH adjusting agent, and a “buffering agent”), and Dextran 40 (i.e. a “bulking agent”), which can be reconstituted with injectable saline (i.e. understood by anyone of ordinary skill in the art to be 0.9% NaCl) (see paragraph 0237). 
Therefore, Peters et al. anticipate the claimed subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12, 21, 46, and 48-52 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (U.S. Patent Application Pub. No. 2014/0072529), in view of Reif et al. (Clin Pharm & Therapeutics. 2016; 99: S55, Abstract PI-093) and Challener (BioPharm International. 2017; 30(1): 32-35).
Applicant Claims
Applicant’s elected subject matter is directed to a lyophilized powder comprising 60 mg copanlisib dihydrochloride, 5.8 mg citric acid, 6.3 mg sodium hydroxide, and 120 mg mannitol; wherein the powder can be reconstituted with a suitable diluent (e.g. 0.9% sodium chloride solution) to form e.g. an aqueous liquid with a pH of 4-5.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Peters et al. disclose a pharmaceutical composition for the treatment of cancer comprising 0.5-1,500 mg 2-amino-N-[7-methoxy-8-(3-morpholin-4-ylpropoxy)-2,3-dihydroimidazo-[1,2- c] quinazolin-5-yl]pyrimidine-5-carboxamide dihydrochloride (i.e. copanlisib dihydrochloride) and excipients; wherein the composition can be in the form of e.g. a lyophilized powder, and wherein the excipients can include citric acid, sodium 
Reif et al. disclose that a flat dose of 60 mg copanlisib is associated with a similar safety and efficacy for the treatment of cancer in patients in need thereof as observed with body-weight based dosing. 
Challener discloses that the selection of excipients is a critical element that affects the stability, appearance, and performance properties of solid, lyophilized products, that stabilizers include both mannitol and dextrose, and further that mannitol also functions as a good bulking agent that provides a desirable structure and an elegant appearance to the lyophilized product, but that the presence of salts can prevent or delay the desired crystallization of mannitol and cause release of moisture into the micro-environment of the dried solid. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Peters et al. do not explicitly disclose that a suitable unit dose of copanlisib hydrochloride is specifically 60 mg, and that the lyophilized powder advantageously contains mannitol. These deficiencies are cured by the teachings of Reif et al. and Challener. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Peters et al., Reif et al. and Challener, outlined supra, to devise Applicant’s presently claimed lyophilized composition. 
Peters et al. disclose a pharmaceutical composition, e.g. a lyophilized powder, for the treatment of cancer comprising 0.5-1,500 mg copanlisib dihydrochloride and excipients; wherein the excipients can include citric acid, sodium hydroxide, and mannitol. Peters et al. exemplify a lyophilized powder containing 100-1000 mg copanlisib dihydrochloride, 32-327 mg sodium citrate, and 300-3000 mg Dextran 40 (i.e. dextrose). Since Reif et al. disclose that a flat dose of 60 mg copanlisib is associated with a similar safety and efficacy as observed with body-weight based dosing for the treatment of cancer patients; and since Challener discloses that the selection of excipients is a critical element that affects the stability, appearance, and performance properties of solid, lyophilized products, that stabilizers include polysaccharides such as e.g. mannitol and dextrose, and further that mannitol also functions as a good bulking agent that provides a desirable structure and an elegant appearance to the lyophilized product, but that the presence of salts can prevent or delay the desired crystallization of mannitol and cause release of moisture into the micro-environment of the dried solid; one of ordinary skill in the art would thus be motivated to employ 60 mg copanlisib in a lyophilized powder unit dose for treatment of cancer patients, to employ mannitol in lieu of dextran/dextrose, and to employ the equivalent combination of citric acid and sodium hydroxide rather than the salt sodium citrate, with the reasonable expectation that the resulting lyophilized product will be a safe and effective flat unit dose for treatment of cancer patients, and that the lyophilized product will be stable, and will exhibit a desirable structure and an elegant appearance, and the reduced amount of salt (i.e. 
Using Peters et al.’s exemplified lyophilized powder as a starting point and guide, which contains 100-1000 mg copanlisib dihydrochloride, 32-327 mg sodium citrate, and 300-3000 mg Dextran 40 (i.e. dextrose), and in view of the cited secondary references, one of ordinary skill in the art would thus employ 60 mg copanlisib dihydrochloride, would employ the combination of citric acid and sodium hydroxide in lieu of the salt sodium citrate (i.e. anyone of ordinary skill in the art would know that upon reconstitution in aqueous medium, citric acid and sodium hydroxide would form sodium citrate and water), and would employ mannitol in lieu of Dextran 40. Adjusting all amounts proportionately based on the 60 mg copanlisib, i.e. 60% of the value of the lowest value in the exemplified range, one ends up with 60 mg copanlisib dihydrochloride, 19 mg of the combination of citric acid and sodium hydroxide, and 180 mg of mannitol, wherein sodium citrate would be arrived at with one part citric acid (MW 192 g/mol) and 3 parts sodium hydroxide (MW 117 g/mol) (i.e. in which sodium citrate represents roughly about 60% citric acid and 40% sodium hydroxide by weight). In other words, one of ordinary skill in the art arrives at a modified exemplified composition comprising 60 mg copanlisib dihydrochloride, about 12 mg citric acid, about 7 mg sodium hydroxide, and 160 mg mannitol as a starting point in which to optimize the amounts of the citric acid, sodium hydroxide, and mannitol to achieve the stability, structure and appearance, and which will achieve the desired amount of sodium cirtrate as well as the desired pH upon reconstitution. This optimization, resulting in a 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617